Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered February 21, 1989, convicting defendant, after a jury trial, of two counts of sodomy in the first degree and sentencing him, as a second violent felony offender, to concurrent terms of imprisonment of 8V2 to 17 years, unanimously affirmed.
The then-nine-year-old victim, and her then-seven-year-old brother, who was unsworn, testified that defendant forced her to perform oral sex on May 3 and May 5, 1987, within days of the victim’s ninth birthday. While employment records indicated that defendant was working substantially all day on May 5, the defendant was in fact fired on June 5, 1987, for lateness and absenteeism. There was also evidence that employees could "punch in” or "punch out” for one another. Under these circumstances and given the weight of the remaining evidence, the jury could properly find defendant guilty beyond a reasonable doubt.
We find no reason to review, in the interests of justice, defendant’s unpreserved contentions regarding the sufficiency of the indictment. Each count of the indictment, which charged a single offense, put defendant on notice of the charges (People v Keindl, 68 NY2d 410). Nor were the time periods charged in the indictment unreasonable as a matter of law (see, People v Morris, 61 NY2d 290).
Defendant’s remaining contentions are either unpreserved or without merit. Concur—Kupferman, ? J. P., Carro, Asch and Wallach, JJ.